The question raised by the defendant's exception is not whether the remarks excepted to were prejudicial, as a matter of law, but whether there is any evidence to warrant the court's finding that they rendered the trial unfair. Instead of there being no evidence to sustain the finding that they were prejudicial, that is the only conclusion of which the evidence is fairly capable. The question whether they produced the verdict is not now before this court, for the evidence relevant to that issue is not made a part of the case.
Exception overruled.
All concurred.